The evidence was to the effect that the master defended the libel against the propeller L.L. Britton, prosecuted by the United States for a penalty incurred by running her and carrying passengers without an inspection and certificate, as required by law for that purpose, and procured the plaintiff to become bail in such libel proceeding for the discharge of the propeller; and again, after decree of the District Court of the United States for the penalty, prosecuted an appeal to the Circuit Court, and procured the plaintiff to become bail on such appeal, without any communication or consultation with the defendant as owner. These proceedings were had in the District Court for the northern district of New York, and the propeller was arrested and the bail given, and the defence interposed at Buffalo, while the defendant resided in the city of New York. The justice of the Supreme Court, before whom this action was tried, has found as a fact that the master, as the agent of the defendant, prosecuted such appeal, and as such agent applied to the plaintiff to become bail on the appeal, and that the plaintiff with the master and another executed the appeal bond.
The said justice has also found, as a conclusion of law, that the master had authority, as agent of the defendant, to procure the plaintiff to execute said bond for the defendant; that *Page 162 
the defendant, having the legal title to the said propeller, and allowing himself so to be held out to the world, is liable on the obligations entered into for the boat at the request of the master.
It is entirely clear from the evidence, as well as from the facts and conclusions of law found by the said justice, that the only authority of the master to defend the libel, procure the plaintiff to become bail for the discharge of the propeller, take the appeal, and procure the plaintiff also to become bail on the appeal as agent of the defendant, was derived from his relation to the propeller as master, the defendant being her owner.
The rule as to the authority of the master at a home port to pledge the owner's credit is as follows: "If the owner or his personal agent be at the port, or so near to it as to be reasonably expected to interfere personally, the master cannot, unless specially authorized, or unless there be some usual custom of trade warranting it, pledge the owner's credit at all; but must leave it to him or his agent to do what is necessary." (Abb. on Ship., pp. 140, 141 [marginal], and cases there cited.) The rule is different if the vessel be at a foreign port or at a distance from the owner's residence, and the necessity is pressing. Then the occasion authorizes the master to act at once and pledge the owner's credit.
In the case before the court there was no pressing emergency. The vessel was at Buffalo and the owner at New York. Communication with the owner required but two or three days. He could have been readily consulted and his wishes ascertained. Under the general authority of the master, he had not the least authority to bind the owner to the plaintiff for becoming security for bonding the propeller on the arrest, or afterwards for the appeal bond. In fact, there appears to have been not the shadow of a defence to the libel, so far as the testimony of the apostles shows, and it should not have been defended. It appears to have been done on the credit of the master, in fact, inasmuch as he undertook to be bail for the plaintiff for the discharge of his vessel, arrested for *Page 163 
a violation of the same law, and incurring the penalty therefor on the same occasion, if the plaintiff would unite with him in giving security to obtain the discharge of the L.L. Britton. There should be a new trial, with costs to abide the event.
All concur.
Judgment reversed.